          Case 1:18-mc-00167-ABJ Document 31 Filed 02/06/19 Page 1 of 4


                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
            v.                       )
                                     )
PAUL J. MANAFORT, JR.,               )
                                     )
                   Defendant.        )
____________________________________)
                                     )
IN RE: PETITIONS FOR RELIEF          )
CONCERNING CONSENT ORDER OF )            Case No. 1:18-mc-00167-ABJ
FORFEITURE                          )
____________________________________)
                                    )
29 HOWARD STREET                    )
CONDOMINIUM,                        )
                                    )
            Interested Party.       )
____________________________________)

    JOINT MOTION OF UNITED STATES AND 29 HOWARD STREET CONDOMINIUM
           FOR ENTRY OF STIPULATION AND ORDER OF SETTLEMENT

       The United States of America, by and through its undersigned counsel, and Interested Party

29 Howard Street Condominium (“29 Howard Street Condominium”) respectfully submit this joint

motion for entry of the attached Stipulation and Order of Settlement in resolution of 29 Howard

Street Condominiums’ interest in the real property described below. In support of this motion

movants state:

       On October 10, 2018, this Court entered a Consent Order of Forfeiture. (Dkt. No. 3.) 1 This

Consent Order of Forfeiture constituted a preliminary order of forfeiture under Federal Rule of

Criminal Procedure 32.2 with respect to several identified assets, including the following property:




1
  The Consent Order of Forfeiture was originally entered as Docket No. 443 in United States v. Paul
J. Manafort, Jr., No. 17-cr-201-1 (D.D.C.). On November 13, 2018, the Court directed the Clerk of
Court to open the instant miscellaneous action for filings that relate solely to petitions for relief from
                                                  1
          Case 1:18-mc-00167-ABJ Document 31 Filed 02/06/19 Page 2 of 4



               The real property and premises commonly known as 29 Howard
               Street, #4D, New York, New York 10013 (Block 00209, Lot 1104),
               including all appurtenances, improvements, and attachments thereon
               (the “Property”).

       On December 17, 2018, January 28, 2019, and February 4, 2019, the Court extended the

deadline for 29 Howard Street Condominium to file a petition in these ancillary proceedings until

February 7, 2019. Dec. 17, 2018, Scheduling Order, Jan. 28, 2019 Amended Scheduling Order, Feb.

4, 2019, Second Amended Scheduling Order. (Dkt. Nos. 18, 26, 29).

       The attached Stipulation and Order of Settlement has been executed by counsel for the

United States and 29 Howard Street Condominium. As set forth in the settlement, it will fully

resolve 29 Howard Street Condominium interest in the Property.

       These parties submit that there is good cause for the Court to enter the settlement as an order

of the Court, which will dispose of 29 Howard Street Condominium’s interest. Entry of this

settlement is in the interest of justice and will conserve resources of the parties and the Court, as it

will obviate further litigation of 29 Howard Street Condominium’s interest.

       Wherefore, the United States and 29 Howard Street Condominium respectfully request that

the Court enter the attached Stipulation and Order as an order of the Court.

       Counsel for the United States has conferred with 29 Howard Street Condominium, who joins

this motion.


                                               Respectfully submitted,

                                               ROBERT S. MUELLER, III
                                               Special Counsel

                                       By:     _______________________
                                               Andrew Weissmann
                                               Greg D. Andres


the Consent Order of Forfeiture. See (Dkt. No. 1), also filed in Case No. 17-cr-201-1 as (Dkt. No.
452).
                                                 2
         Case 1:18-mc-00167-ABJ Document 31 Filed 02/06/19 Page 3 of 4


                                             U.S. Department of Justice
                                             Special Counsel’s Office
                                             950 Pennsylvania Avenue NW
                                             Washington, D.C. 20530
                                             Telephone: (202) 616-0800

                                     By:     /s/ Daniel H. Claman
                                             Daniel H. Claman
                                             Money Laundering and
                                                 Asset Recovery Section
                                             Criminal Division
                                             U.S. Department of Justice
                                             1400 New York Avenue, N.W., Suite 10100
                                             Washington, D.C. 20530
                                             Telephone: (202) 514-1263

                                             Counsel for the United States of America



                                  CERTIFICATE OF SERVICE

       I hereby certify that on February 6, 2019, I have provided notice of the forgoing through the

Court’s Electronic Filing System to such counsel of record or pro se litigants as have consented to

accept service through such means. I have also transmitted a copy of this filing via electronic mail

to the following, who do not appear to have registered for notice through the Court’s Electronic

Filing System or who have not filed an appearance in this matter:

William Clayton Batchelor, Esq.
1601 18th Street, NW Suite 2
Washington, D.C. 20009
wcb@wrightandbatchelor.com

Robert T. Holland, Esq.
BELKIN BURDEN WENIG & GOLDMAN LLP
270 Madison Avenue
New York, New York 10106
RHolland@BBWG.COM
(Attorney for Petitioner the Residential Board of Trump Tower Condominium)

Christopher Doyle
48 Dougherty Drive
Middletown, NJ 07748
cdpar3@msn.com

                                                  3
         Case 1:18-mc-00167-ABJ Document 31 Filed 02/06/19 Page 4 of 4



Howard Bonfield, Esq.
GOLDBERG WEPRIN FINKEL & GOLDSTEIN LLP
1501 Broadway, 22nd Floor
New York, NY 10036
hbonfield@gwfglaw.com
(Attorney for Petitioner Christopher Doyle)

Gayle Pollack, Esq.
MORRISON COHEN LLP
909 Third Avenue
New York, New York 10022
gpollack@morrisoncohen.com
(Attorney for 29 Howard Street Condominium)


Helen Cantwell, Esq.
Miheer Mhatre, Esq.
Dana Rehnquist, Esq.
DEBEVOISE & PLIMPTON
919 Third Avenue
New York, NY 10022
hcantwell@debevoise.com
mmhatre@debevoise.com
drehnquist@debevoise.com
(Attorneys for Citizens Bank)




                                                  /s/ Daniel H. Claman
                                                  Daniel H. Claman
                                                  Money Laundering and
                                                     Asset Recovery Section




                                              4
